Citation Nr: 1132098	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  11-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral foot disorder.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral leg disorder.

4.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of a traumatic brain injury, previously claimed as headaches and a skull fracture.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

7.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder.

8.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

9.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from April 1978 April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to service connection for a bilateral leg disorder; an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); a gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder, to include PTSD; a sleep disorder, to include as secondary to an acquired psychiatric disorder, to include PTSD; and a neck disorder will be addressed in the remand portion of the decision and is remanded to the RO via the Appeals Management Center in Washington, DC.
FINDINGS OF FACT

1.  In March 1999, the Veteran submitted a claim of entitlement to service connection for a low back disorder.  This claim was denied by a Board decision in March 2005.

2.  Evidence submitted since the March 2005 Board decision includes current complaints and treatment for a low back disorder.  

3.  The evidence submitted since the March 2005 Board decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of service-connected for a low back disorder.

4.  In March 1999, the Veteran submitted a claim of entitlement to service connection for a bilateral foot disorder.  This claim was denied by a Board decision in March 2005.

5.  Evidence submitted since the March 2005 Board decision includes current treatment for a bilateral foot disorder.

6.  The evidence submitted since the March 2005 Board decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of service-connected for a bilateral foot disorder.

7.  In March 1999, the Veteran submitted a claim of entitlement to service connection for a bilateral leg disorder.  This claim was denied by a Board decision in March 2005.

8.  Evidence submitted since the March 2005 Board decision includes the presence of a bilateral knee disorder.

9.  The evidence submitted since the March 2005 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service-connected for a bilateral leg disorder with VA's assistance.

10.  In March 1999, the Veteran submitted a claim of entitlement to service connection for headaches and a skull fracture.  This claim was denied by a Board decision in March 2005.

11.  Evidence submitted since the March 2005 Board decision demonstrates complaints of and treatment for residuals of a traumatic brain injury.

12.  The evidence submitted since the March 2005 Board decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of service-connected for residuals of a traumatic brain injury.

13.  The Veteran's current bilateral hearing loss is not related to his active military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral foot disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral leg disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of a traumatic brain injury, previously claimed as headaches and a skull fracture, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claims at issue herein, the RO's letters, dated in June 2010 and July 2010, advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486; Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not provided a VA examination pursuant to his claims to reopen.  In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  Although no VA examination was provided pursuant to the Veteran claims to reopen the issues of entitlement to service connection for a low back disorder, a bilateral foot disorder, and residuals of a traumatic brain injury, no such examination was required because, as indicated below, new and material evidence has not been presented to reopen these claims.  See 38 C.F.R. § 3.159(c)(4)(iii).

In August 2010, the Veteran was provided a VA examination to determine the presence of bilateral hearing loss and, if any present, the etiology and severity thereof.  The examiner reviewed the Veteran's relevant records, considered the Veteran's statements, and performed a thorough physical examination.  As such, the Board finds that the August 2010 VA audiological examination was adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As a result of the August 2010 examination, the examiner found that the Veteran's bilateral hearing loss did not have significant effects on the Veteran's occupation, and no effect on his ability to carry out his activities of daily living.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  To date, the Veteran has not advanced an argument that the August 2010 audiological examination was deficient in any respect or that he was prejudiced thereby.  Id. 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

I.  New and Material Claims

In March 1999, the Veteran submitted claims of entitlement to service connection for a low back disorder, a bilateral foot disorder, a bilateral leg disorder, and headaches and a skull fracture.  He claimed that these disorders were the result of a June 21, 1979 motorcycle accident during inclement weather.  Hospital treatment reports demonstrated that the Veteran was intoxicated at the time of the accident.  Consequently, in August 2002, the RO determined that the June 21, 1979 motorcycle accident was not in the line of duty due to the Veteran's willful misconduct.  In March 2005, the Board also determined that the June 21, 1979 motorcycle accident was not in the line of duty because of the Veteran's willful misconduct.  The Board then denied the Veteran's service connection claims, both because the motorcycle accident was not in the line of duty and because the evidence of record failed to demonstrate that any of the claimed disorders were otherwise incurred in or due to the Veteran's active duty service.  38 U.S.C.A. §§ 105, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 3.306 (2010).  With regard to the Veteran's claim of entitlement to service connection for a bilateral leg disorder, this claim was also denied because the evidence of record did not include a then current diagnosis.  The Veteran was notified of this decision and did not appeal.  Accordingly, the Board's decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1103, 20.1104 (2010). 

The evidence at the time of the Board's 2005 decision included the Veteran's service treatment records and post service health care providers.  A VA neurological examination in August 2004 and a VA joints examination in August 2004 were also of record, as were several lay statements.  

In April 2010, the Veteran submitted claims to reopen the issues of entitlement to service connection for a low back disorder; a bilateral foot disorder; a bilateral leg disorder; and residuals of a traumatic brain injury, previously claimed as headaches and a skull fracture.  These claims were denied in a September 2010 rating decision.  Thereafter, the Veteran perfected an appeal and the claims have been certified to the Board for appellate review.

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claims for entitlement to service connection for a low back disorder, a bilateral foot disorder, a bilateral leg disorder, and residuals of a traumatic brain injury, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 2005 Board decision is the last final disallowance with respect to all of the claims to reopen, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims for service connection for a low back disorder, a bilateral foot disorder, a bilateral leg disorder, and residuals of a traumatic brain injury, should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

A.  Low Back, Bilateral Foot, Residuals of a Traumatic Brain Injury

Preliminarily, since the March 2005 Board decision, the Veteran has not submitted a claim to reopen the issue of whether the June 21, 1979 motorcycle accident was in the line of duty or a result of his willful misconduct.  Further, the Veteran has not claimed that there was clear and unmistakable error in the March 2005 Board decision with respect to the line of duty determination.  As such, the Veteran has not perfected appeals of either such claim to the Board and, thus, the Board does not have jurisdiction to review either herein.  Accordingly, the March 2005 Board decision that the June 21, 1979 motorcycle accident was not in the line of duty due to the Veteran's willful misconduct, stands.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that in cases where the law is dispositive of the claim, the claim should be denied due to a lack of entitlement under the law).

Since the March 2005 Board decision, the Veteran submitted an April 2010 statement.  Therein, the Veteran asserted that each of the claimed disorders was the result of the June 21, 1979 motorcycle accident, which he claimed happened as a result of inclement weather.  This statement is not new because it was previously considered by VA.  38 C.F.R. § 3.156(a).

Since the March 2005 Board decision, the Veteran also submitted VA treatment reports, dated from October 2005 to January 2011, which demonstrates complaints of and/or treatment for back pain, memory difficulties, headaches, bilateral hallux valgus deformities, and bilateral hammertoes.  While new, these records simply demonstrate current treatment for the claimed disorders.  Further, the evidence submitted since the March 2005 Board decision did not document an inservice event or injury beyond those previously considered, including the June 21, 1979 motorcycle accident.  As such, the Board finds that the VA treatment reports dated from October 2005 to January 2011, does not related to a previously unestablished fact necessary to substantiate any of the underlying service connection claims and does not raise a reasonable possibility of substantiating the claims.  Accordingly, this evidence is not material.  38 C.F.R. § 3.156(a).

Accordingly, the evidence received since the March 2005 Board decision does not relate to an unestablished fact necessary to substantiate the claims of service connection for a low back disorder, a bilateral foot disorder, or residuals of a traumatic brain injury.  Further, the evidence received since the March 2005 Board decision does not raise a reasonable possibility of substantiating the claims even with VA's assistance.  Shade, 24 Vet. App. at 116-18.  As noted above, service connection cannot be granted for any disorder stemming from the June 21, 1979 motorcycle accident.  Moreover, none of the evidence submitted since the March 2005 Board decision relates a low back disorder, a bilateral foot disorder, and residuals of a traumatic brain injury to an inservice event or injury other than the June 21, 1979 motorcycle accident.  Consequently, the Board concludes that new and material evidence has not been received since the March 2005 Board decision to reopen the claims of entitlement to service connection for a low back disorder, a bilateral foot disorder, and residuals of a traumatic brain injury.

As new and material evidence to reopen the claims of entitlement to service connection for a low back disorder, a bilateral foot disorder, and residuals of a traumatic brain injury has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


B.  Bilateral Leg

In addition to denying the Veteran's service connection claim for a bilateral leg disorder because the June 21, 1979 motorcycle accident was not in the line of duty, in March 2005, the Board also denied this issue as a bilateral leg disorder was not shown by the evidence of record.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)("In the absence of proof of a present disability, there can be no valid claim.").

Since the March 2005 Board decision, the Veteran submitted a December 2010 VA treatment report demonstrating complaints of bilateral knee pain and instability.  On this occasion, he reported that he performed over 30 parachuting jumps during his active duty service.  The treatment report indicated that the Veteran's bilateral knee symptoms were "likely" a manifestation of degenerative joint disease, but a radiological examination was not performed.  The Board finds that the December 2010 VA treatment report is new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection.  The treatment report is new because it had not been previously submitted to VA for consideration.  38 C.F.R. § 3.156(a).  The treatment report is material because is related to an unestablished fact necessary to substantiate the underlying service connection claim; the unestablished fact being a current diagnosis.  Id.  The Board finds that the December 2010 VA treatment report raises a reasonable possibility of substantiating the claim with VA's assistance and, thus, the claim is reopened.  Id.; Shade, 24 Vet. App. at 116-18.

II.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's entrance examination, dated in April 1978, included an audiological evaluation.  His puretone thresholds were demonstrated, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
15
5
5
10
10

A diagnosis of bilateral hearing loss was not provided, and clinical testing demonstrated that the Veteran's ear were otherwise normal.

In October 1978, the Veteran underwent an examination for the purposes of determining his fitness to enter jump school.  During the examination, the Veteran underwent an audiological examination that demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
20
10
5
10
10

A diagnosis of bilateral hearing loss was not rendered.

The Veteran's service separation examination in March 1981, reported no complaints or treatment for bilateral hearing loss.  The discharge examination included audiological testing that demonstrated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
20
LEFT
20
15
0
0
10

A diagnosis of bilateral hearing loss was not rendered.  Further, a contemporaneous clinical examination showed that the Veteran's ears were otherwise normal.

A VA audiological evaluation report, dated "8/3," reported the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
20
35
LEFT
75
-
60
70
90

Repeat testing of the Veteran's left ear resulted in the following puretone thresholds:

LEFT
65
-
50
60
75

A diagnosis and etiological opinion were not rendered.

During a March 2004 anesthesia consultation, the Veteran denied any hearing difficulties.

In July 2005, the Veteran underwent a VA examination pursuant to his claim of entitlement to service connection for tinnitus.  The Veteran endorsed inservice noise exposure, including helicopters, artillery, and other unspecified weapons.  He also endorsed post-service noise exposure while working in factories, warehouses, and foundries.  Significantly, the Veteran denied a history of hearing loss.

In August 2010, the Veteran underwent a VA audiological examination to ascertain the presence of bilateral hearing loss and, if any, the severity and etiology thereof.  During the examination, the Veteran claimed that he was exposed to noise from airplanes, helicopters, bombs, artillery, and naval gunfire during his active duty service.  He also endorsed noise exposure while working in a factory and a warehouse following his service discharge.  Audiological testing was administered, which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
20
35
LEFT
70
60
60
70
90

Speech recognition testing using the Maryland CNC word list resulted in a score of 96 percent, bilaterally.  The diagnosis was mild to moderately severe right ear sensorineural hearing loss, and moderate to profound left ear mixed hearing loss.  The examiner then opined that the Veteran's hearing did not decrease by more than 10 decibels at any of the ratable frequencies during his active duty service.  Citing to medical literature, the examiner stated that a puretone threshold can be expected to shift from one audiological examination to another by as much as 10 decibels.  Therefore, a threshold shift must change more than 10 decibels before it will be considered significant.  Additionally, the examiner stated that,

Exposure to either impulse sounds or continuous exposure can cause temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sound may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cell resulting in hearing loss.  If the hearing [acuity] does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

Because the Veteran's inservice puretone thresholds did not shift more than 10 decibels, the examiner opined that it was "not likely" that the Veteran's current hearing loss was from military noise exposure.

The Veteran did not assert, nor did the evidence of record support finding that he continuously experienced diminished hearing acuity since his claimed inservice noise exposure.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999) (holding that continuity of symptomatology may be established if a veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology).  Service treatment records do not show complaints, treatment, or a diagnosis of bilateral hearing loss.  Post-service records failed to document complaints, treatment, or diagnoses of bilateral hearing loss for decades after the Veteran was discharged from active duty service.  Significantly, during the July 2005 VA examination, the Veteran denied a history of hearing loss.  This post-service period without complaints, treatment, or diagnoses is evidence against continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

To the extent that the Veteran asserts that his current bilateral hearing loss is related to his active duty service, the Board finds that as a layman, his statements are not competent evidence on the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Id.  Lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In this, and in other cases, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The VA examiner's August 2010 opinion is the only competent opinion of record concerning the etiology of the Veteran's current bilateral hearing loss and is negative to his service connection claim.

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss and, thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for a low back disorder is denied.

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for a bilateral foot disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral leg disorder is reopened, and to this extent only the appeal is granted.

New and material evidence not having been received, claim to reopen the issue of entitlement to service connection for a traumatic brain injury, previously claimed as headaches and a skull fracture, is denied.

Service connection for bilateral hearing loss is denied.

REMAND

A.  Bilateral Leg

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record included a December 2010 VA treatment report that demonstrated complaints of bilateral knee pain and instability.  These symptoms were deemed likely to be manifestation of degenerative joint disease; however, no radiological examination was administered.  The Veteran reported that he performed over 30 parachuting jumps while on active duty service.  The Veteran's service treatment records support his assertion that he performed parachuting jumps.  Specifically, the Veteran underwent an October 1978 examination to assess his fitness to enter jump school.  Further, the Veteran received medical treatment in February 1981 following a hard landing during a parachute jump.  As such, the Board finds that there is an indication that the Veteran's current bilateral knee symptoms are related to his active duty service, including the parachuting jumps, but that there is insufficient evidence to make a decision on the claim.  Id.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.

B.  Acquired Psychiatric Disorder, to Include PTSD

In April 2010, the Veteran submitted separate claims of entitlement to service connection for an acquired psychiatric disorder and for PTSD.  Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record demonstrated a variety of diagnoses for psychiatric disorders, including bipolar disorder; depressive disorder; and a psychosis, not otherwise specified.  The evidence of record did not include a formal diagnosis of PTSD and, thus, the Board will address the Veteran's claims as captioned on the title page above.

During the pendency of this appeal, the Veteran asserted that an acquired psychiatric disorder, to include PTSD, resulted from the June 21, 1979 motorcycle accident.  As discussed above, in March 2005, the Board found that the motorcycle accident was not in the line of duty because of the Veteran's willful misconduct.  As such, service connection is not available for any disorder stemming from the June 21, 1979 motorcycle accident.  38 U.S.C.A. §§ 105, 1131, 1153, 5107; 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 3.306; see Sabonis, 6 Vet. App. at 430.

The Veteran also asserted that he witnessed a fellow service member's suicide death during basic training.  Although the RO was unable to independently verify the occurrence of this stressor, the Veteran's statement is competent evidence that the event happened.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  As such, the evidence of record included competent evidence of an inservice event; current psychiatric diagnoses; and there is an indication the inservice event may be related to a current diagnosis.  The Board finds, however, that the evidence of record is insufficient to make a decision on this claim.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.


C.  Gastrointestinal Disorder and Sleep Disorder

The Veteran claimed that a current gastrointestinal disorder and a sleep disorder are secondary to an acquired psychiatric disorder.  As such, the Board finds that these claims are inextricably intertwined with the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, the Board finds that remanding the Veteran's service connection claims for a gastrointestinal disorder and a sleep disorder is required so that they may be contemporaneously adjudicated with his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

D.  Neck Disorder

The evidence of record demonstrates complaints and treatment for neck pain and cervical spine disorders.

During the pendency of this appeal, the Veteran asserted that a neck disorder resulted from the June 21, 1979 motorcycle accident.  As discussed above, in March 2005, the Board found that the motorcycle accident was not in the line of duty because of the Veteran's willful misconduct.  As such, service connection is not available for any disorder stemming from the June 21, 1979 motorcycle accident.  38 U.S.C.A. §§ 105, 1131, 1153, 5107; 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 3.306; see Sabonis, 6 Vet. App. at 430.

The Veteran has also asserted that he incurred a neck injury as a result of over 30 parachuting jumps while on active duty service.  This assertion is support by the fact that the Veteran underwent an examination in October 1978 to assess his fitness for jump school.  Further, the Veteran was treated in February 1981 following a hard landing during a parachute jump.  Moreover, the Veteran's assertion of a neck injury is competent evidence of an inservice event or events.  See Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469.  As such, the evidence of record included competent evidence of an inservice event or events; current diagnoses of a neck disorder; and there is an indication the inservice event or events may be related to a current diagnosis.  The Board finds, however, that the evidence of record is insufficient to make a decision on this claim.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA examination to determine the presence of bilateral knee disorder and, if present, the nature and etiology thereof.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  After examining the Veteran, reviewing his service and post-service treatment records, and with consideration of his statements, the examiner must provide an opinion as to whether any bilateral knee disorder found is related to his active duty service or any event therein, to include parachuting jumps.  The examiner must also provide an opinion as to whether any bilateral knee disorder is related to the June 21, 1979 motorcycle accident or post-service injuries.  All opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The report prepared must be typed.

2.  The Veteran must be afforded a VA examination to determine the presence of an acquired psychiatric disorder, to include PTSD, and, if any present, the nature and etiology thereof.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  After examining the Veteran, reviewing his service and post-service treatment records, and with consideration of his statements, the examiner must provide an opinion as to whether any psychiatric disorder found, to include PTSD, is related to his active duty service or any event therein, specifically witnessing the suicide death of a fellow service member.  The examiner must also provide an opinion as to whether any psychiatric disorder found is related to the June 21, 1979 motorcycle accident, post-service injuries, and the Veteran's poly-substance abuse when rendering the opinion.  The opinion must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine the presence of neck or cervical spine disorder and, if any present, the nature and etiology thereof.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  After examining the Veteran, reviewing his service and post-service treatment records, and with consideration of his statements, the examiner must provide an opinion as to whether any neck or cervical spine disorder found is related to his active duty service or any event therein, to include parachuting jumps.  The examiner must also provide an opinion as to whether any neck disorder found is related to the June 21, 1979 motorcycle accident or post-service injuries when rendering an opinion.  All opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether the notice that was sent was received or returned as undeliverable.

5.  Once the above actions have been completed, the RO must adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


